Case 17-06078-MM7       Filed 04/09/20   Entered 04/10/20 08:05:52       Doc 399          Pg. 1 of 4




                                                                         April 10, 2020




                                                                                           (lc)
                                                                     2                3
                    4




    April 9, 2020
Case 17-06078-MM7   Filed 04/09/20   Entered 04/10/20 08:05:52    Doc 399       Pg. 2 of 4




                                                       Signed by Judge Margaret M. Mann April 9, 2020
Case 17-06078-MM7   Filed 04/09/20   Entered 04/10/20 08:05:52    Doc 399       Pg. 3 of 4




                                                       Signed by Judge Margaret M. Mann April 9, 2020
Case 17-06078-MM7   Filed 04/09/20   Entered 04/10/20 08:05:52    Doc 399       Pg. 4 of 4




                                                       Signed by Judge Margaret M. Mann April 9, 2020
